Case 1:19-cr-00708-AKH Document 24 Filed 06/08/20 Page 1 of 8

AO 245B (Rev. 09/19) Judgment in a Criminal Case (form modified within District on Sept. 30, 2019)
Sheet |

UNITED STATES DISTRICT COURT

Southern District of New York

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

Vv.

USM Number: 87064-054

Bennett Epstein/ Sarah Sacks / AUSA, Michael Herman
Defendant’s Attorney

 

 

)
)
)
Edwin Gonzalez Case Number: 1: 19 Cr. 00708-001(AKH)
)
)
)
)

THE DEFENDANT:
WV pleaded guilty to count(s) 1

 

 

|_| pleaded nolo contendere to count(s)
which was accepted by the court.

 

|_| was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 USB 1951 Hobbs Act Robbery 6/18/2018 1
The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to

 

the Sentencing Reform Act of 1984.
[ } The defendant has been found not guilty on count(s)

 

WV) Count(s) All open counts [] is Mare dismissed on the motion of the United States.

 

_,,_ it is ordered that the defendant must notify the United States attorney for this district within 30 cays of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid: If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

9/22/2020

 

Date of Imposition of Judgment

ke SEB Cm.

 

Signature of Judge

Hon. Alvin K. Hellerstein, U.S. District Judge
Name and Title of Judge

__ @l¢|2020

 

 

 

 
Case 1:19-cr-00708-AKH Document 24 Filed 06/08/20 Page 2 of 8

AO 245B (Rev. 09/19) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment — Page 2 of

 

DEFENDANT: Edwin Gonzalez
CASE NUMBER: 1: 19 Cr. 00708-001(AKH)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

38 months, with credit for time served since August 1, 2019. Defendant is notified of his right to appeal.

| The court makes the following recommendations to the Bureau of Prisons:

that the defendant be confined as close to NYC as possible to promote family visits
that the defendant participate in a mental health treatment program.

L] The defendant is remanded to the custody of the United States Marshal.

LJ] The defendant shall surrender to the United States Marshal for this district:

[] at [lam © pm. on

 

 

[_] as notified by the United States Marshal.

L] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

L] before 2 p.m. on

 

|] as notified by the United States Marshal.

 

L] as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

 

DEPUTY UNITED STATES MARSHAL
Case 1:19-cr-00708-AKH Document 24 Filed 06/08/20 Page 3 of 8

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3 — Supervised Release

 

 

DEFENDANT: Edwin Gonzalez Pudement—Page of
CASE NUMBER: $1: 19 Cr. 00708-001(AKH)

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

3 years.

MANDATORY CONDITIONS

I. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

| | The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
4. [VJ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)
5. v1 You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

oe

 

 

 

 

6. |_| You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. [] You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 
Case 1:19-cr-00708-AKH Document 24 Filed 06/08/20 Page 4 of 8

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3A — Supervised Release

Judgment—Page : of

 

 

DEFENDANT: Edwin Gonzalez
CASE NUMBER: 1:19 Cr 00708-001(AKH)

STANDARD CONDITIONS OF SUPERVISION

AS part of yo ;

because they osu oe basic eee must for tour bah the rowing standard conditions of supervision. These conditions are imposed
: avlor while on supervision and identify the minim

officers to keep informed, report to the court about, and bring about improvements in your sondvet and condition needed by probation

2. After initially reporting to the “wet
probation office, you will receive instructions from the court or
; the probat
when you must report to the probation officer, and you must report to the probation officer as instru cted - oticer about how and

3. You must not knowingly leave the federal judicial distr;
udicial district wh , .
court or the probation officer, J ere you are authorized to reside without first getting permission from the

aA
<
©
=
3
=
i
=
5
a
<
CD
~s
2
<=
ot
ys
cD
2
=
@
oz
Et.
©
—
tA
i
tA
a
cD
o.
o
<
“<
oO
=
|
g
oO
a
=
©
—
=
oh
3
cD
-

the probation cas the peop’ you live was ns must notify “e probation officer at least 10 days before the change. If notifying
possible due to unanticipated circumst : sith;
h ours of becoming aware of a change or expected chanee p ances, you must notify the probation officer within 72
. ou must aliow the probation officer to visit you at any time at
to your home or elsewhere, and you must permi i
, take any noms proubited by the conditions of your supervision that he or she observes in plain view. permit the probation officer to
. x hs rae ityou Yo me (at least ao comp oy weet) ata st ty 'yPs or RP ent unless the probation officer excuses you from
mo, - ment you mus to fin -time employment, unless the probati ffi
you from doing so. If you plan to change where you work or anythi he Naneih uses
Nn dol ? ything about your work (such as your position job
responsibilities), you must notify the probation officer at least 10 da Aner h on JO
> Ss before the change. If notifying th bation offi
days in advance is not possible due to unanticipated cir . 6 te provation officer at least 10
cumstanc ‘thi
aware of a change or expected c hange. Pp es, you must notify the probation officer within 72 hours of becoming
8. Joust pee communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
, You must no : mae
probation officer. ¥:¥ owingly communicate or interact with that person without first getting the permission of the

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without

12. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

te lon _Provation ornicer has instructed me on ns conditions specified by the court and has provided me with a written copy of this
containing these conditions. For further information regarding these conditions. see Overvi
Release Conditions, available at: www.uscourts.gov. es erview of Probation and Supervised

Defendant's Signature Date

 
Case 1:19-cr-00708-AKH Document 24 Filed 06/08/20 Page 5 of 8

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3D — Supervised Release

Judgment—Page 5 of 8

 

DEFENDANT: Edwin Gonzalez
CASE NUMBER: 1: 19 Cr. 00708-001(AKH}

SPECIAL CONDITIONS OF SUPERVISION

2. You must participate in an outpatient mental health treatment program approved by the United States Probation Office.
You must continue to take any prescribed medications unless otherwise instructed by the health care provider. You must
coniribute to the cost of services rendered based on your ability to pay and the availability of third-party payments. The
Court authorizes the release of available psychological and psychiatric evaluations and reports, Including the presentence
investigation report, to the health care provider.

3. The defendant shall submit his person, and any property, residence. vehicie, papers, computer, other electronic
communication, data storage devices, cloud storage or median, and effects to a search by any United States Probation
Officer, and if needed, with the assistance of any law enforcement. The search is to be conducted when there is
reasonable suspicion concerning violation of a condition of supervision or unlawful conduct by the person being
supervised. Failure to submit to a search may be grounds for revocation of release. You shall warn any other occupants
that the premises may be Subject to searches pursuant to this condition. Any search shall be conducted at a reasonable
time and in a reasonable manner.

4. The defendant pay restitution in the amount of $677.00 at a rate of 10% of monthly net income (minimum of $15 per
month, no interest) to begin 30 days after release from custody.

». The defendant must provide the probation officer with access to any requested financial information.

6. The defendant must not incur new credit charges or open additional lines of credit without the approval of the probation
officer unless he is in compliance with the installment payment schedule.

/. The defendant shail be supervised by the district of residence.
Case 1:19-cr-00708-AKH Document 24 Filed 06/08/20 Page 6 of 8

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 5 —~ Criminal Monetary Penalties

 

 

DEFENDANT: Edwin Gonzalez sudgment— Page __6 of 8
CASE NUMBER: 1: 19 Cr. 00708-001(AKH)

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS _—_$ 10000 $ 677.00 $ ae

[|] The determination of restitution is deferred until

. An Amended Judgment in a Criminal Case (AO 245C) will be
entered after such determination.

 

|] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately pro ortioned payment, unless specified otherwise in

the priority order or percentage payment column elow. H i :
before het ted St bos a pat 5? y Owever, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
Clerk of Court - S.D.N.Y $677.00 $677.00
TOTALS $ 677.00 $ 6/7.00

 

 

Restitution amount ordered pursuant to plea agreement $

 

[] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the

fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|] The court determined that the defendant does not have the ability to pay interest and it is ordered that:

 

[| the interest requirement is waived forthe [fine |] restitution.

[| the interest requirement forthe ( fine [] restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

".. Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
Case 1:19-cr-00708-AKH Document 24 Filed 06/08/20 Page 7 of 8

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

Judgment — Page 7 of 8

 

 

DEFENDANT: Edwin Gonzalez
CASE NUMBER: 1: 19 Cr. 00708-001(AKH)

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal] monetary penalties is due as follows:

A Wj) Lump sum payment of$ 100.00 due immediately, balance due

 

 

[] not later than , or
[] in accordance with [] C, [1 D, (J) Ejor’ QO F below: or

 

 

 

 

 

 

 

 

B [J] Payment to begin immediately (may be combined with [© C, L]D,or (1 F below); or
C (J Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence _ ___.___ (@.g., 30 or 60 days) after the date of this judgment; or
D LJ Paymentinequal  - (e.g., weekly, monthly, quarterly) installments of $ over a period of
(é.g., months or years), to commence (2.g., 30 or 60 days) after release from imprisonment to a

 

 

term of supervision; or

 

EK  [] Payment during the term of supervised release will commence within (e.2., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 

F WM Special instructions regarding the payment of criminal monetary penalties:

The defendant pay restitution in the amount of $677.00 at a rate of 10% of monthly net income (minimum of $15
per month, no interest) to begin 30 days after release from custody.

Unless the court has expressly ordered otherwise, if this jud ment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penaities, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

L] Joint and Several

Case Number

Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate

 

|] The defendant shall pay the cost of prosecution.
i] The defendant shall pay the following court cost(s):

[| The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, 6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of

prosecution and court costs.
Case 1:19-cr-00708-AKH Document 24 Filed 06/08/20 Page 8 of 8

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 6B — Schedule of Payments

DEFENDANT: Edwin Gonzalez
CASE NUMBER: 1: 19 Cr. 00708-001(AKH)

ADDITIONAL FORFEITED PROPERTY
The defendant shall forfeit monies In the amount of $677.00.

Judgment—Page

 

of

os

 
